Title: Obituary of Thomas Hopkinson, 14 November 1751
From: Franklin, Benjamin
To: 


Last Week died here the honourable Thomas Hopkinson, Esq; Judge of the Admiralty for this Province, one of the Governor’s Council, and Prothonotary of the Court of Common Pleas for the County of Philadelphia, &c. A Gentleman possessed of many Virtues, without the Alloy of one single Vice; and distinguish’d for his Attachment to the Cause of Justice and Honesty; which he practised in private Life with a scrupulous Exactness, and in publick Affairs, with an Intrepidity and Firmness of Mind that was not to be shaken; an excellent Ingredient in his Character, where a quick Conception, a clear Discernment, and a solid Judgment, were happily united: In Matters of Trust so faithful, that the nearest Concerns of his own Interest had not a greater Share of his Application. His Benevolence was as extensive as the proper Object of it, the whole human Race; but his great Modesty, and his not seeking to be known, caused the Number of his intimate Friends to be but small: Among those, in the Hours of Recreation, he had the particular Faculty of tempering the Facetious with the Grave, in so agreeable a Manner, as made his Conversation both delightful and instructive. He was reserved in Professions of Religion; but the Spirit of Christianity actuated the whole Conduct of his Life. Not conscious of any Guilt or Neglect of any Social Duty, he beheld the slow Approaches of Death with an amazing Chearfulness, without any Mixture of Anxiety or Fear; and at last bid adieu to the World with all the Serenity of Mind that could flow from the Wisdom of a Philosopher joined to the Innocence of a Child.
